Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to amendment filed 8/11/2020.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
It should be noted that the examiner was convinced with the remarks of applicant on parent application of 11/05/2019 for application 16,164,561 which was allowed .  This case is similar, as examiner has requested a Terminal Disclaimer.  Reasons for allowance are in consistent with the parent case.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KIRSTEN APPLE
Examiner
Art Unit 3694


Ksa

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3697